Hon. Leroy L. Noore
County Attorney, Houston        County
Crockett, Texas                      Opinion   No. V-601

                                     Re:   The fees of County
                                           Officers   to be
                                           charged as costs    in
                                           delinquent   tax suits
                                           brought by delinquent
                                           tax attorneys.

Dear Mr. Moore:

              In your letter   of ,May 20,. . 1948,    you request
an o,pinion    upon the following    questions:

              “Houston County has awarded, 8’ oontraot      for
      collection     of delinquent   taxes    to outside attor-
      neys . Under a contract       of such nature for what
      officers    of Houston County should fees be charged
      as a part of the costs       in each such suit?     Also,
      state amount each officer        entitled   to such fees
      is to receive.*

             We think the answer to your questions           is
found in the specific       provisions   of Arts. 7332 and
7335-a,   V.C.S.     From an examination    of these statuto-
ry provisions,     the simple answer is that the fees pro-
vided by Art. 7332, shall        apply to all officers       enum-
erated in said article       in delinquent   tax suits     initiat-
ed and prosecuted       under a delinquent    tax contract      with
an attorney,     except the Clounty or District     Attorney.
By the specific      terms of Art. 7332 and 7335-a,        these
officers   are excluded     as to the fees enumerated in Art.
7332 in delinquent       tax suits filed   by an attorney       under
contract   with the Commissioners’       Court.

              Art.   7332 provides     in part   as follows:
            ” . ..and provided    further     that the County
      Attorney,      Criminal District     Attorney   or District
      Attorney     shall   not be entitled     to the fees herein
      provided     for in instances     where such delinquent
Hon. Leroy     L. Moore,    Page 2,     V-601



      taxes are collected      under contracts    between
      the Commissioners’      Court and others    for the
      collection    of such taxes,   and in such instan-
      ces the fees herein provided        for such officers
      shall    not be assessed   nor collected,”

             Art.   7335~    pravides     in part    as follows:
            I, . ..Provided    however the County or District
      Attorney      shall   not receive any compensation    for
      any services        he may render in connection   with the
      performance       of the contract   or the taxes colleot-
      ed thereunder.”

               You are, therefore,       advised      that the Sheriff,
or Constable,       Dfstriot    Clerk,    and County Clerk,        shall
receive    the fees provided        by Art. 7332, which are ex-
pressed     in plain and unambiguous terms and need not be
repeated      here: Andy this,     regardless      of whether delin-
quent tax suits are initiated             and prosecuted      by the
County or District         Attorney    or by an attorney        under
contract     with the Commissioners’          Court.      If,  however,
such delinquent       luit8 are filed        and prosecuted      by an
att@rnsy      under contract     .with the Commissioners’          Court,
the County or Distrhet          Attorney     receives     no fees,   nor
shall    the fees provided        by Art, 7332 as to such offi-
cer be charged or collected.              In this connection,        wa
enclose     for your information        a copy of the previous
opinion     of this office      numbered O-6117,          Your county
is, of course,       on a salary      basis,    hence these fees
when collected       should be paid to the County Treasurer
as $rovided       in Article    XVI, Section       61 of the Texas
Constitution,



             If the delinquent     taxes are collected
       by suit initiated     and prosecuted     by an attor-
       ney under contract     with the Commissioners’
       Courts the officers      enumerated in Art D 7332
       are entitled    to the fees therein      prescribed,
       except the County or District        Attorney;    as to
       the latter   officers   s no fees shall be allowed
       or collected   D

LPL:owb: jrb                                        Very   truly   yours,

                                             ATTORNEYGENERALOF TEXAS

                                             BY
      FXEY GENERAL